Citation Nr: 0841126	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for uveitis, to include 
as due to tetrachloride exposure and asbestos exposure.

2.  Entitlement to service connection for neurosarcoidosis 
with myelopathy and optic nerve involvement, to include as 
due to tetrachloride exposure and asbestos exposure.

3.  Entitlement to service connection for anemia, to include 
as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2006.  
The case has since been returned to the Board for appellate 
review.

A hearing was held on February 2, 2005, in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law 
Judge,, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To ensure compliance with a prior 
remand, to obtain employment records, and to verify in-
service exposure to asbestos.

As pointed out by the veteran's representative in a November 
2008 informal brief, the Board previously remanded the case 
for further development, in pertinent part, to include 
obtaining the veteran's employment records and to verify in-
service exposure to asbestos.  In particular, the veteran 
testified at his February 2005 hearing that he was provided 
two physical examinations by his civilian employer following 
his separation from service.  He noted that the second 
examination involved additional blood work, but he was 
unaware as to the reason for it.  Therefore, the Board 
remanded the case for the RO to attempt to obtain and 
associate with the claims file the veteran's employment 
records, including physical examination reports.  However, as 
pointed out by the veteran's representative, it does not 
appear that such an attempt was made.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
RO can attempt to obtain and associate with the claims file 
the veteran's employment records, including physical 
examination reports.

In addition, the Board noted in its previous remand that the 
veteran has claimed that he was exposed to asbestos while 
serving in the United States Navy and that his current 
uveitis, neurosarcoidosis, and anemia are related to such 
exposure.  In particular, the veteran testified at the 
February 2005 hearing that he served onboard the USS Belle 
Grove as an electrician and that he was exposed to asbestos 
in this capacity approximately from December 1962 to July 
1966.  The veteran noted that he worked with the ventilation 
systems without any protective equipment.  The veteran's 
service records do show that he served as an electrician 
aboard the USS Belle Grove.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9 (last updated 
September 29, 2006) (hereinafter "M21-1MR").  In addition, 
an opinion by VA's Office of General Counsel discusses the 
development of asbestos claims. VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria. Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  Because the veteran served in the Navy, the 
Board remanded the case in order for the RO to contact the 
Naval Sea Systems Command with regard to verifying asbestos 
exposure in service.

The Board notes that the RO did send a letter to the Naval 
Sea Systems Command in September 2006 requesting additional 
verification of the veteran's claimed in-service exposure to 
asbestos aboard naval ships, including the USS Belle Grove.  
A response was received in October 2006 in which it was noted 
that the Naval Occupational Task Analysis Program (NOTAP) CDs 
were enclosed as was a memorandum concerning the probability 
of asbestos exposure derived from the NOTAPS material.  
However, as pointed out by the veteran's representative, 
those enclosures are not associated with the claims file.  
Therefore, the RO should attempt to include these materials 
with the evidence of record.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the veteran's 
employment records from Excel Energy, 
formerly know as NSP, including physical 
examination reports.

2.  The RO should again review the 
provisions of DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 
1988), as well as VA Adjudication 
Procedure Manual , M21-1MR, part IV, 
subpart ii, ch. 1, section H, 29, 
referencing ch. 2, section C, 9, in 
order to determine if the veteran's 
claim for service connection for an 
asbestos-related disease has been 
properly developed.  The RO should 
undertake any additional verification of 
the veteran's in-service claimed 
occupational exposure to asbestos aboard 
naval ships, including the USS Belle 
Grove.  The RO should associate with the 
claims file the information and evidence 
pertaining to the Naval Occupational 
Task Analysis Program (NOTAP) CDs and 
memorandum obtained from the Naval Sea 
Systems Command.

3.  If in-service exposure to asbestos 
and/or tetrachloride is verified, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of his uveitis, 
neurosarcoidosis, and anemia.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment as to whether it is at least as 
likely as not that the veteran's 
uveitis, neurosarcoidosis, and/or anemia 
is causally or etiologically related to 
his verified in-service exposure to 
asbestos and/or tetrachloride or is 
otherwise related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence. If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



